Exhibit 10.2
SPHERIX  INCORPORATED REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated  as of [  _], 2014,
is made by and between Spherix Incorporated, a Delaware corporation (the
“Company”), and the undersigned investor (the “Investor”).
 
R E C I T A L S

 
WHEREAS, in connection with that certain Subscription Agreement of even date
herewith by and between the Company and the Investor (the
“Subscription Agreement”), the Investor purchased from the Company, certain
units (the “Units”), each Unit consisting of (a) a share (the “Share”) of common
stock, par value $0.0001 per share, of the Company (“Common Stock”), and (b) a
five-year redeemable warrant to purchase a one-half (1/2) share of Common Stock
(the “Warrant”) at an exercise price of $6.15 per whole share.
 
WHEREAS, the Company has agreed to grant the Investor certain rights with
respect to registration of Registrable Securities (as defined below) under the
Securities Act (as defined below) pursuant to the terms of this Agreement.


AGREEMENT

 
NOW, THEREFORE, the Company and the Investor hereby covenant and agree as
follows:


1. Recitals.   The recitals set forth above are true and correct and are
incorporated herein by reference.


2. Certain  Definitions.  As  used  in  this  Agreement,  the  following  terms  shall  have  the
following respective meanings:
 
“Automatic Registration  Statement”  shall   have  the   meaning  set  forth  in
 
Section 3(a) of this Agreement.


“Closing”  shall  mean  the  closing  of  the  sale  of  the  Common Stock and
Warrants included in the Units purchased by the Investor.


“Closing Date” means the date on which the Closing occurred.
 
  “Commission” shall mean the United States Securities and Exchange Commission.
“Effectiveness Date” shall mean that date following the Filing Date, which is
thirty (30)  days following the date on which the Company is notified in writing
that the Commission will not review the Automatic Registration Statement (and in
such case of no Commission review, not later than sixty (60) days following the
Filing Date) or, in the event of a Commission review of the Automatic
Registration Statement, one hundred eighty (180) days following the Filing Date.
 
“Effectiveness  Period”  shall  have  the  meaning  set  forth  in  Section  3(a)  of  this
Agreement.


 
-1-

--------------------------------------------------------------------------------

 
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended


“Filing Date” shall mean, with respect to the Automatic Registration Statement,
a date no later than thirty (30) days following the Final Closing Date and, with
respect to any additional Registration Statements which may be required herein,
the earliest practical date on which the Company is permitted by SEC Guidance to
file such additional Registration Statement for the Registrable Securities.


“Final Closing Date” means the final closing date of the Offering and
termination of the Offering, and after which the Company ceases to offer any
Units for sale.


“Investor Representative” shall mean the Placement Agent.
 
“Maximum  Offering  Amount”  shall  have  the  meaning  set  forth  in  the  Subscription
Agreement.
 
“Offering” shall have the meaning set forth in the Subscription Agreement.
 
“Piggyback  Registration”  shall  have  the  meaning  set  forth  in  Section  4(a)  of  this
Agreement.


“Placement Agent Warrants” shall mean the warrants issued to the Placement Agent
in connection with the Offering pursuant to the Placement Agent Agreement dated
as February 26, 2014.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a Registration
Statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement or document by the Commission.


“Registrable Securities” shall mean (a) all Shares underlying the Units, (b) all
Warrant Shares issuable upon exercise of the Warrants underlying the Units
(assuming the Warrants are exercisable in full without regard to any beneficial
ownership limitations therein), (c) all shares of Common Stock issuable upon
exercise the Placement Agent Warrants and (d) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (i) upon any
sale pursuant to a Registration Statement or Rule 144 promulgated under the
Securities Act or (ii) at such time such securities become eligible for resale
without volume or manner-of- sale restrictions pursuant to Rule 144 provided
that at such time the Company is also in compliance with current public
information requirements.

 
-2-

--------------------------------------------------------------------------------

 
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Sections 3 or 4 and any additional registration statements
contemplated herein, including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, interpretations, requirements or requests of the Commission staff and
(ii) the Securities Act and the rules and regulations promulgated thereunder.


“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Warrant Shares” shall mean the shares of Common Stock to be issued upon
exercise of the Warrants.
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.
 
3.  Automatic Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a registration statement (the “Automatic Registration Statement”)
covering the resale of all  of  the Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415. The Automatic Registration
Statement required hereunder shall be on Form S-1 or Form S-3, if such Form S- 3
is available for use by the Company, and shall contain substantially the “Plan
of Distribution” attached hereto as Annex A. Subject to the terms of this
Agreement, the Company shall use its reasonable best efforts to cause the
Automatic Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event not later
than the Effectiveness Date, and shall use its best efforts to keep the
Automatic Registration Statement continuously effective under the Securities Act
until the earlier of the date when all Registrable Securities covered by the
Registration Statement (i) have been sold thereunder or pursuant to Rule 144 or
(ii) may be sold without volume or manner-of-sale restrictions pursuant to Rule
144 pursuant to a written opinion letter to such effect acceptable to counsel to
the Company and the Company’s transfer agent (the “Effectiveness Period”). The
maximum amount of Registrable Securities that may be included in the Automatic
Registration Statement at any one time shall be limited by Rule 415 or as may
otherwise be required by SEC Guidance. In the event that there is a limitation
by the Commission on the number of Registrable Securities that may be included
for registration on the Automatic Registration Statements at one time, the
removal of the securities shall be applied on a pro rata basis, in accordance
with the number of Registrable Securities sought to be registered by each
Investor in the Offering. In the event any Registrable Securities shall be
removed from the Registration Statement, the Company shall promptly advise any
Investor holding such Registrable Securities and use its best efforts to file an
additional Automatic Registration Statement covering such ineligible Registrable
Securities, on a pro-rata basis, within sixty (60) days of the date such
securities become eligible for registration or pursuant to SEC Guidance, which
date shall be determined by the Commission, and shall use its best efforts
to  cause  such  Automatic  Registration Statement to be declared effective by
the Commission as soon as practicable thereafter.
 
 
-3-

--------------------------------------------------------------------------------

 


(b) At any time after the  Automatic  Registration  Statement  has  become
effective, the Company may, upon giving prompt written notice of such action to
the Investor, suspend the use of any such Automatic Registration Statement if,
in the good faith judgment of the Company, the use of the Automatic Registration
Statement covering  the  Registrable Securities  would  be detrimental to the
Company or its stockholders at such  time  and  the Company concludes, as a
result, that it is in the best interests of the Company or its stockholders to
suspend the use of such Automatic Registration Statement at such time. The
Company shall have the right to suspend such Automatic Registration Statement
for a period of not more than thirty (30) days each (whether or not consecutive)
during any 12-month period. In the case of the suspension of any effective
Automatic Registration Statement, the Investor, immediately upon receipt of
notice thereof from the Company, will discontinue any sales of Registrable
Securities pursuant to such Registration Statement until advised in writing by
the Company that the use of such Automatic Registration Statement may be
resumed.


(c) If: (i) the Automatic Registration Statement is not filed on or prior to its
Filing Date or (ii) a Registration Statement registering for resale all of the
Registrable Securities is not declared effective by the Commission by the
Effectiveness Date (unless the reason for such non-registration of all or any
portion of the Registrable Securities is as a result of SEC Guidance under Rule
415 or similar rule which limits the number of Registrable Securities which may
be included in a registration statement with respect to the Investors), or (iii)
after the effective date of a Registration Statement, and during the
Effectiveness Period, such Registration Statement ceases for any reason to
remain continuously effective as to all Registrable Securities included in such
Registration Statement, or the Investors are otherwise not permitted to utilize
the prospectus therein to resell such Registrable Securities (other than as
permitted by subsection 3(b) hereof)(any such failure or breach being referred
to as an “Event”, and for purposes of clause (i), the date on which such Event
occurs, and for purpose of clause (iii) the date on which such period, as
applicable, is exceeded being referred to as an “Event Date”), then as the
exclusive remedy of Investors therefore, , on each thirty (30) day anniversary
of each such Event Date (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to each
Investor an amount in cash, as partial liquidated damages and not as a penalty,
equal to one (1.0%) percent of the aggregate purchase price paid by such
Investor pursuant to the Subscription Agreement for such failure to file or
register such number of securities as shall not have been filed or included in
an effective registration statement on the applicable dates. The parties agree
that the maximum aggregate liquidated damages payable to an Investor under this
Agreement in connection with any Event or combination of Events, shall be
fifteen (15%) percent of the aggregate Purchase Price paid by such Investor
pursuant to the Subscription Agreement. The partial liquidated damages pursuant
to the terms hereof shall apply on a daily pro rata basis for any portion of a
thirty (30) day period prior to the cure of an Event. Notwithstanding the
foregoing, no payments shall be owed with respect to any period during which all
of the holder’s Registrable Shares may be sold by such holder under Rule 144
without volume or manner-of- sale restrictions pursuant to Rule 144.


4.  Piggyback Registrations.
 
(a) With respect to any Registrable Securities not otherwise included in the
Automatic Registration Statement or any other Registration Statement as a result
of  any limitation imposed by the Commission under Rule 415 (the
“Excluded Registrable Securities”), whenever the Company proposes to register
for holders of the Company’s securities or for the sale of securities on its own
behalf under the Securities Act (provided that if an Automatic Registration
Statement has already been filed with the Commission pursuant to Section 3
herein and the Company is otherwise compliant with its obligations under this
Agreement, the Company shall not be required to include any Registrable
Securities  (including  any  Excluded  Registrable  Securities)  on  a  registration  statement  filed  by  the
Company for the sale of securities on its own behalf) (other than: (i) pursuant
to a registration statement on Form S-4 or S-8 or any successor forms thereto,
or (ii) any registration of securities issued or issuable to Rockstar Consortium
US, LP or successors and assigns, whether or not filed prior to the date hereof
), and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company will give
written notice to the holder of Excluded Registrable Securities of its intention
to effect such a registration and will, subject to the provisions of Subsection
4(b) hereof, include in such registration all Excluded Registrable Securities
with respect to which the Company has received a written request for inclusion
therein within twenty (20) days after the receipt of the Company’s notice.
 
 
-4-

--------------------------------------------------------------------------------

 


(b) If a Piggyback Registration is an underwritten secondary registration on
behalf of holders of the Company’s securities, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, the Company will include in such registration a pro rata share of
Excluded Registrable Securities requested to be included in such Registration
Statement as calculated by dividing the number of Excluded Registrable
Securities requested to be included in such Registration Statement by the number
of the Company’s securities requested to be included in such Registration
Statement by all selling security holders. In such event, the holder of Excluded
Registrable Securities shall continue to have registration rights under this
Agreement with respect to any Excluded Registrable Securities not so included in
such Registration Statement.


(c) Notwithstanding the foregoing, if, at any time after giving a notice of
Piggyback Registration and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of Excluded Registrable Securities and,
following such notice, (i) in the case of a determination not to register, shall
be relieved of its obligation to register any Excluded Registrable Securities in
connection with such registration, and (ii) in the case of determination to
delay registering, shall be permitted to delay registering any Excluded
Registrable Securities for the same period as the delay in registering such
other securities.


5. Registration  Procedures. 
If  and  whenever  the  Company  is  required  to  affect  the registration of
any Registrable Securities under the terms herein, the Company will:


(a) intentionally omitted;
 
(b) prepare  and  file  with  the  Commission  the  Registration  Statement  with
respect to such securities and use its best efforts to cause such Registration
Statement to become effective as provided herein;


(c) (i) prepare and file with the Commission such amendments, including post-
effective amendments, to a Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep the Registration Statement
effective as to the applicable Registrable Securities for the Effectiveness
Period and prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424, (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to a Registration Statement or any amendment
thereto, and (iv) comply in all material respects with the applicable provisions
of the Securities Act and the Exchange Act, with respect to the disposition of
all Registrable Securities covered by a Registration Statement during the
applicable period in accordance with (subject to the terms of this Agreement)
the intended methods of disposition by each seller of Registrable Securities
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented;
 
 
-5-

--------------------------------------------------------------------------------

 


(d) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the Registration Statement and the Prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such Registration Statement;


(e) if during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file an additional Registration
Statement covering such ineligible Registrable Securities, as provided herein,
and shall use its best efforts to cause such Registration Statement to be
declared effective by the Commission as soon as reasonably practicable;


(f) use its commercially reasonable efforts (i) to  register  or  qualify  the
Registrable Securities covered by such Registration Statement under the state
securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;


(g) use its commercially reasonable efforts to list the Registrable Securities
covered by such Registration Statement with any securities exchange on which the
common stock of the Company is then listed;


(h) immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;


(i) if the offering is an underwritten offering, enter into a written agreement
with the managing underwriter selected in the manner herein provided in such
form and containing such provisions as are usual and customary in the securities
business for such an arrangement between such underwriter and companies of the
Company’s size and investment stature, including, without limitation, customary
indemnification and contribution provisions;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j) if the offering is an underwritten offering, at the request of any seller of
Registrable Securities, furnish to such underwriter on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) a copy of an opinion, dated such date, of counsel representing
the Company for the purposes of such registration, addressed to the
underwriters, stating that such Registration Statement has become effective
under the Securities Act and that (A) to the knowledge of such counsel, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
Securities Act, (B) the Registration Statement, the related Prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or other financial or statistical
information contained therein) and (C) to such other effects as reasonably
may  be  requested  by counsel for the underwriters; and (ii) a copy of a letter
dated such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent registered
public accountants within the meaning of
the  Securities  Act  and  that,  in  the  opinion  of such accountants, the
financial statements of the Company included in the Registration Statement or
the Prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five (5) business
days prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;


(k) promptly notify each seller of Registrable Securities of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose and make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, to obtain the lifting thereof at the earliest possible time;


(l) take all actions reasonably necessary to facilitate the timely preparation
and delivery of certificates (not bearing any legend restricting the sale or
transfer of such securities) representing the Registrable Securities to be sold
pursuant to the Registration Statement and to enable such certificates to be in
such denominations and registered in such names as each seller of Registrable
Securities or any underwriters may reasonably request; and


(m) take all other reasonable actions necessary to expedite and facilitate the
registration of the Registrable Securities pursuant to the Registration
Statement.


6. Obligations of Investor.  The Investor shall furnish to the Company such
information regarding such Investor, the number of Registrable Securities owned
and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the Registration Statement and in complying with the requirements of
the Securities Act. In the absence of such information provided by the Investor,
the Company may rely on such information as it believes to be accurate in
preparation of any registration statement for Registrable Securities.
 
7.  Expenses.
 
(a) All expenses incurred by the Company in complying with Sections 3, 4 and 5
(other than underwriting commissions or placement agent fees of sellers, and the
legal and accounting fees of any seller of Registrable Securities or of the
Investor Representative) including, without limitation, all registration and
filing fees (including the fees of the Commission and any other regulatory body
with which the Company is required to file), printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses incurred in connection with complying with state securities or
“blue sky” laws, and fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions, and
legal and accounting fees of sellers applicable to the sale of Registrable
Securities are called “Selling Expenses.”


(b) The Company will pay all Registration Expenses in connection with any
Registration Statement filed hereunder, and the Selling Expenses in connection
with each such Registration Statement shall be borne by the participating
sellers in proportion to the number of Registrable Securities sold by each or as
they may otherwise agree.

 
-7-

--------------------------------------------------------------------------------

 
 
8.  Indemnification and Contribution.
 
(a) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to the terms of this Agreement, the Company will
indemnify and hold harmless and pay and reimburse, each seller of such
Registrable Securities thereunder, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, against any
losses,  claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims,  damages  or liabilities (or actions
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto or any preliminary prospectus
or  final  prospectus  contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation of
the Securities Act or any state securities or “blue sky” laws and will reimburse
each such seller, each such underwriter and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon the Company’s reliance on an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any such seller, any such underwriter or any such controlling person in
writing specifically for use in such Registration Statement or prospectus.


(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant hereto, each seller of such Registrable Securities
thereunder, severally and not jointly, will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the Registration
Statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
reliance on any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant hereto or any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that such seller will be liable hereunder in any such case if and only
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such Registration Statement or prospectus; and
provided, further, that the liability of  each  seller hereunder shall be
limited to the proceeds received by such seller from the sale of Registrable
Securities covered by such Registration Statement. Notwithstanding the
foregoing, the indemnity provided in this Section 8(b) shall  not
apply  to  amounts paid in settlement  of  any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party and provided further, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability (or
action in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in such Registration
Statement, which untrue statement or alleged untrue statement or omission or
alleged omission is completely corrected in an amendment or supplement to the
Registration Statement and the indemnitees thereafter fail to deliver or cause
to be delivered such Registration Statement as so amended or supplemented prior
to or concurrently with the sale of the Registrable Securities to the person
asserting such loss, claim, damage or liability (or actions in respect thereof)
or expense after the Company has furnished the undersigned with the same.
 
 
-8-

--------------------------------------------------------------------------------

 


(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 8 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 8 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 8 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based  upon written  advice  of  its  counsel  that there may be
reasonable defenses available to it that are different from or additional to
those available to the indemnifying party or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified party shall have the right to select a
single counsel representative of all indemnified parties and to assume such
legal defenses and otherwise to participate in the defense of such action, with
the expenses and fees of such single counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred.


(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 8 provides for indemnification in such case, or (ii) contribution
under the Securities Act  may  be required on the part of any such selling
holder or any such controlling person in circumstances for which indemnification
is provided under this Section 8; then, and in each such case, the Company and
such holder will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that such holder is responsible for the portion represented
by the percentage that the public offering price of its Registrable Securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, and the Company is
responsible for the remaining portion; provided, that, in any such case, (A) no
such holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
Registration statement and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 12(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.


9. Changes in Capital Stock. If, and as often as, there is any change in the
capital stock of the Company by way of a forward or reverse stock split, stock
dividend, combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.
 
 
-9-

--------------------------------------------------------------------------------

 


10. Representations and Warranties of  the  Company.  The  Company
represents  and warrants to the Investor as follows:


(a) The execution, delivery and  performance  of  this  Agreement  by  the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the Certificate of Incorporation or Bylaws of the Company or any
provision of any indenture, agreement or other instrument to which it or any or
its properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company or its subsidiaries.


(b) This Agreement has been duly executed and delivered by the Company and
constitutes the
legal,  valid  and  binding  obligation  of  the  Company,  enforceable  in
accordance with its terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.


11. Rule 144 Requirements. The Company agrees, until the earlier of (i) such
date that no Investor owns any Securities or (ii) the date that is twelve (12)
months following the Final Closing Date, to:


(a) make and keep current public information about the  Company  available, as
those terms are understood and defined in Rule 144 under the Securities Act;


(b) use its best efforts to file with the Commission in a timely manner all
reports required of the Company under the Securities Act and the Exchange Act;
and


(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), (ii) a copy of the most
recent annual or quarterly report of the Company and Current Reports on Form
8-K, as filed with the Commission, and (iii) such other reports and documents of
the Company as such holder may reasonably request to avail itself of any similar
rule or regulation of the Commission allowing it to sell any such securities
without registration.


12. Termination. All of the Company’s obligations to register Registrable Shares
under Sections 3, 4, and 5 hereof shall terminate upon the earlier of (i) such
date on which the Investor holds no Registrable Securities; (ii) the Registrable
Securities held by the Investor have been sold pursuant to Rule 144 or the
Registration Statement or (iii) the date on which the Registrable Securities are
eligible for resale without volume or manner-of-sale restrictions pursuant to
Rule 144 or any other rule of similar effect, as determined by counsel to the
Company.


13.  Miscellaneous.
 
(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Registrable Securities), whether so expressed or not.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b) All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified mail, return
receipt requested, postage prepaid, addressed or sent by a nationally recognized
overnight courier service: (i) if to the Company, at 7297 Jones Branch Drive,
Suite 3125 Tysons Corner, VA, Attn: Chief Executive Officer; and (ii) if to any
holder of Registrable Securities, to such holder at such address as may have
been furnished to the Company or its counsel in writing by such holder; or, in
any case, at such other address or addresses as shall have been furnished, in
writing to the Company or its counsel (in the case of a holder  of Registrable
Securities) or to the holders of Registrable Securities (in the case of the
Company) in accordance with the provisions of this paragraph. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
upon actual receipt by the party to whom such notice is required to be given.


(c) This Agreement shall be governed by and construed under the laws of the
State of New York, without giving effect to principles of conflicts of laws. The
Company and Investor (i) agree that any legal suit, action or proceeding arising
out of or relating to this Agreement shall be instituted exclusively in in New
York State Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waive any objection which the
Company or Investor may have now or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consent to the jurisdiction of any
such federal or state court in any such suit, action or proceeding. The Company
and Investor further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon the Company or Investor mailed by certified mail,
return receipt requested, postage prepaid, to, in the case of the Company, the
Company’s address, and in the case of the Investor, to the Investor’s address as
set forth on the Company’s books and records, shall be deemed in every respect
effective service of process upon the Company, in any such suit, action or
proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.


(d) In the event of a breach by the Company or by the Investor, of any of their
obligations under this Agreement, the Investor or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Investor agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(e) This  Agreement  may not  be amended  or  modified  without  the  written
consent of the Company and the Investors holding a majority of the unsold
Registrable Securities.


(f) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.


(g) This Agreement may be executed in two or more counterparts (including by
facsimile or .pdf transmission) each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. This
Agreement, once executed by a party, may be delivered to the other party hereto
by facsimile transmission of a copy of this Agreement bearing the signature of
the party so delivering this Agreement.


(h) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

 
-11-

--------------------------------------------------------------------------------

 
 
(i) This Agreement constitutes the entire agreement among the Company and the
Investor relating to the subject matter hereof and supersedes in its entirety
any and all prior agreements, understandings and discussions with respect
thereto.


(j) The headings of the sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.
 


 


[Signature Page Follows]

 
-12-

--------------------------------------------------------------------------------

 
 
Signature Page to the Registration Rights Agreement
 
IN  WITNESS
 WHEREOF,  this  Registration  Rights  Agreement  has  been  executed  by
Investor  and by the Company as of the date first written above.
 
INVESTOR:
 
The Investors have executed a Subscription Agreement with the Company which
provides, among other things, that by executing the Subscription Agreement each
Investor is deemed to have executed the REGISTRATION RIGHTS AGREEMENT in all
respects and is bound to purchase the Units set forth in such Subscription
Agreement and Exhibit A to the Agreement.
 
 
THE COMPANY:
 
SPHERIX INCORPORATED
 
By:   
Name: Anthony Hayes
Title: Chief Executive Officer

 
-13-

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
Each selling stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on any stock exchange, market
or trading facility on which the securities of the Company are traded or in
private transactions.  These sales may be at fixed or negotiated prices.  A
Selling Stockholder may use any one or more of the following methods when
selling securities:
 
    ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


    block trades in which the broker-dealer will attempt to sell the securities
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;


    purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;    an exchange distribution in accordance with the rules of the
applicable exchange;
 
    privately negotiated transactions;


    settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;


    in transactions through broker-dealers that agree with the Selling
Stockholders to sell a specified number of such securities at a stipulated price
per security;


    through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


    a combination of any such methods of sale; or


    any other method permitted pursuant to applicable law.


The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act, if available, rather than under the prospectus contained in a
Registration Statement.


Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.


In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 
-14-

--------------------------------------------------------------------------------

 
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or  oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities. In no event shall any broker-dealer receive fees, commissions and
markups which, in the aggregate, would exceed eight percent (8%) or otherwise
violate the rules of an applicable exchange of FINRA.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.


Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.
 
We agree to keep the prospectus effective until the earlier of  (i) such date on
which the Selling Stockholders hold no Registrable Securities; (ii) the
Registrable Securities held by the Investor have been sold pursuant to Rule 144
or the Registration Statement or (iii) the date on which the Registrable
Securities are eligible for resale without volume or manner-of-sale restrictions
pursuant to Rule 144 or any rule of similar effect. The resale securities will
be sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
securities covered hereby may not be sold unless they have been registered or
qualified for sale in the applicable state or an exemption from the registration
or qualification requirement is available and is complied with.


Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person. We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).